WALKER, P. J.
To the complaint containing the common counts the defendant (the appellant here) pleaded the general issue, and also two special pleas, one of which set up as an offset a claim for a sum alleged to be due to the defendant for goods, wares, and merchandise furnished to a tenant of the plaintiff at the latter’s instance and request. This plea of set-off was sought to be sustained by evidence that the plaintiff authorized the tenant to use a written order addressed by the plaintiff to another merchant in getting the amount of merchandise mentioned in the order from the defendant if he could not get it from the merchant addressed, and also by evidence tending to show that the plaintiff in person authorized, the defendant to let the tenant have merchandise up to a limit stated. The evidence Avas in conflict on the questions as to whether the plaintiff in either way authorized the defendant to charge him with the price of goods furnished to the tenant. The written charge refused to the defendant referred to the phase of the evidence tending to show that the plaintiff authorized the use of his written order to another in getting goods from the defendant. The refusal of that charge may be justified on the ground that it ignored the tendency of the evidence in that connection to show that- if such authority was given it was conditioned upon the tenant’s being unable to get what he wanted from the merchant to whom the order was addressed, and the fact that it was not a necessary inference from the evidence' that the tenant could not get Avhat he Avanted from the merchánt to whom the order was addressed. Under that charge as framed the plaintiff could not he held liable to the defendant on his written order to another, though the condition upon Avhich be had authorized its use Avith the defendant had not arisen. This being true, the court was not in error in refusing to give that charge.
*528The evidence tended to prove that the defendant’s claim to an offset covered considerably less than the amount dne from it to the plaintiff for cotton bought of the latter. A witness for the plaintiff, who testified that he went with him to the defendant’s store when he asked for a settlement for the cotton sold, was asked about a writing presented by the plaintiff to the representative of the defendant for the latter’s signature — the writing being a receipt for the amount claimed to be due for the cotton, less the amount of the offset claimed by the defendant, and expressing an agreement that that claim of offset was to be settled thereafter — and as to what the representative of the defendant said to the plaintiff when he handed that paper back to him. The defendant excepted to the action of the court in overruling its objection to the question as a whole. We are not of opinion that the court was in error in this ruling. Conceding that the part of the question in reference to the paper to which the plaintiff sought to get the defendant’s signature was subject to objection, yet the objection as made was too broad, as the question called also for testimony as to what was said by the representative of the defendant as to the matter then in dispute between them. That part of the question on its face did not show that it sought to elicit improper testimony. It was calculated to elicit evidence of an admission by the defendant’s representative in reference to the dealings between them which might be available to the plaintiff as evidence in his behalf.
Affirmed.